PER CURIAM.
The filing of a fraudulent return by the deceased taxpayer for each of the taxable periods was amply proved and the decision of the Tax Court is affirmed on the authority of Kirk v. Commissioner, 1 Cir., 179 F.2d 619, and Reimer’s Estate v. Commissioner, 6 Cir., 180 F.2d 159.
In both of these decisions what was said in Helvering v. Mitchell, 303 U.S. 391, 58 S.Ct. 630, 82 L.Ed. 917, to the effect that such additions are but civil administrative sanctions of a remedial character in aid of the assessment and collection of taxes was taken to mean not only that they were not penalties imposed as punishment for crime, which was what was actually decided in the Mitchell case, but that, as the language in that opinion indicates, they are not to be considered penal in any sense. We agree though, if we thought the question res integra,, we might reach a different conclusion.
Affirmed.